DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renshaw et al. (USP 7,984,762) in view of Sherman (US 2018/0078998).
With respect to claims 1 and 15, Renshaw et al. disclose a junction/method for use in a multilateral completion system, the junction comprising: a sealant (30) applicable to a lateral component (26; see figure 1); wherein the sealant is configured to expand in response to hydrolysis (see column 6 lines 47-56); wherein the lateral component and the sealant are configured to form a seal or to form an anchor with an oilfield tubular of the multilateral completion system in response to hydrolysis (see figure 2 and column 6 lines 47-56).  Renshaw et al. does not disclose that the sealant consists of a metal, metal alloy, metal oxide and any combination.  Sherman disclose an expandable material comprising a metal which reacts with water to cause expansion of 
With respect to claim 8, Renshaw et al. disclose a multilateral completion system comprising: a well casing (14) or tubing; a lateral component (26) in fluid communication with the well casing; a sealant (30) applied to the lateral component; wherein the sealant is configured to change radial dimension in response to hydrolysis (see column 6 lines 47-56); wherein the lateral component and sealant are configured to form a seal or an anchor with a well casing or tubing of the multilateral completion system in response to hydrolysis (see figure 2 and column 6 lines 47-56).  Renshaw et al. does not disclose that the sealant consists of a metal, metal alloy, metal oxide and any combination.  Sherman disclose an expandable material comprising a metal which reacts with water to cause expansion of the material (see paragraph 40).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Renshaw et al. by including a metal as taught by Sherman for the purpose expanding a material upon contact with water, wherein the combination would form a seal.
With respect to claims 2, 9, and 16, Renshaw et al. in view of Sherman disclose wherein hydrolysis forms a metal hydroxide structure (see paragraph 40). 
	With respect to claims 3, 10, and 17, Renshaw et al. in view of Sherman disclose wherein the metal is configured to expand in response to one of an alkaline earth metal hydrolysis and a transition metal hydrolysis (see paragraph 45).

With respect to claims 5, 12, and 19, Renshaw et al. in view of Sherman disclose the same process using the same metal sealant and thus the hydrolysis would form one of a Brucite (magnesium is taught by Sherman), Gibbsite, bayerite, and norstrandite.
	
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 6, 7, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renshaw et al. in view of Sherman.
	With respect to claims 6, 12, and 20, Renshaw et al. in view of Sherman does not disclose a magnesium alloy.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have selected a magnesium alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re Leshin, 125 USPQ 416.

Response to Arguments
5.	Applicant’s arguments and amendments, filed 12/13/21, with respect to the Robisson et al. reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sherman.  As noted above, Sherman teaches a metal which swells when in contact with water in a wellbore.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Nicole Coy/Primary Examiner, Art Unit 3672